HORTON, Judge.
Respondent first argues the trial court erred by committing him to the Division of Youth Services “when all community based alternatives had not been exhausted and had not been shown to be inappropriate by all the evidence.” We disagree.
N.C. Gen. Stat. § 7A-658 (1995) provides that “[i]f a juvenile violates the conditions of his probation, he and his parent after notice, may be required to appear before the court and the judge may make any disposition of the matter authorized . . . .’’N.C. Gen. Stat. § 7A-652(a) (Cum. Supp. 1997) provides that a delinquent juvenile may be committed to training school if the trial court finds “alternatives to commitment as contained in G.S. 7A-647, 7A-648, and 7A-649 have been attempted unsuccessfully or were considered and found to be inappropriate and that the juvenile’s behavior constitutes a threat to persons or property in the community.” The statute further provides that the trial court’s findings must be supported by substantial evidence in the record that the trial court “determined the needs of the juvenile, determined the appropriate community resources required to meet those needs, and explored and exhausted or considered inappropriate those resources[.]” Id.
“In selecting among the dispositional alternatives, the trial judge is required to select the least restrictive disposition taking into account the seriousness of the offense, degree of culpability, age, prior record, and circumstances of the particular case.” In re Bullabough, 89 N.C. App. 171, 185- 86, 365 S.E.2d 642, 650 (1988). The trial court must also consider the best interests of the State and select a dispositional alternative consistent with public safety. Id.
In this case, evidence in the record shows as follows: respondent was placed on probation after he committed the offenses of second degree rape and taking indecent liberties with a child; respondent violated conditions of his probation by failing to attend school, by missing juvenile sex offender treatment sessions without good cause, and by failing to cooperate when he did attend those sessions; respondent had not paid any of his fine although he was employed; and that *376respondent had not completed any of his community service hours. The record further shows that the trial court received various recommendations for respondent including that he serve additional hours of community service and that he be given an out-of-home placement. A person identified by the parties as a social worker told the trial court that the only options available to ensure respondent’s attendance at a treatment program were training school or an out-of-home placement. A letter from a court counselor stated that respondent needed “to be in a placement whether that is home or otherwise that will ensure that he attends group [treatment] and will supervise him while he is in the community.”
The evidence in the record fully supports the finding of fact made by the trial court that “[a]ll alternatives to commitment... have been attempted unsuccessfully or were considered and found to be inappropriate.” It appears the trial court resorted to committing respondent to training school only after efforts to deal with him by other less restrictive dispositional alternatives were unsuccessful or deemed inappropriate. See In re Hughes, 50 N.C. App. 258, 273 S.E.2d 324 (1981) (holding that the trial court made every effort to comply with the purpose of the Juvenile Code by selecting the least restrictive dispositions but that after unsuccessful efforts the trial court properly resorted to committing the respondent to training school).
Some of the recommendations made at the hearing in this case dealt with the five days of detention imposed in the first dispositional order. That detention was stayed pending respondent’s first appeal. Since respondent withdrew that appeal, he would have been required to serve those five days even if the trial court had not modified the disposition due to his probation violations.
Respondent also argues the trial court erred by committing him to the Division of Youth Services “when no recommendation for such disposition was made by anyone, including the District Attorney, court counselor, or any representative of a community based alternative resource.” We disagree.
The option of training school was suggested by a social worker as one of two options that would ensure respondent’s attendance at a treatment program. Even if this statement did not amount to a recommendation of training school, respondent has failed to cite any authority in support of his contention that the trial court erred by committing him to the Division of Youth Services when no one made that recommendation. Indeed, there is no statutory provision requir*377ing the trial court to give any particular weight to recommendations made as to a disposition and no prohibition against the trial court committing a juvenile without any recommendation to that effect.
Because there is evidence in the record to support the trial court’s orders committing respondent to the Division of Youth Services and because there is no requirement that a recommendation for training school be made before a commitment is ordered, the orders are affirmed.
Affirmed.
Chief Judge EAGLES and Judge McGEE concur.